Ingraham, P. J. (dissenting):
I do not concur in the affirmance of this judgment. The action was to recover on a contract whereby the plaintiff agreed to sell and deliver to the defendant about fifteen tons of prime thin disc Manicoba rubber to be delivered about five tons each month during September, October and November, 1912. The complaint alleges that on or about the 16th day of August, 1912, the plaintiff delivered to the defendant about 11,120 pounds of said rubber, for which the defendant paid the contract price, and that thereafter at various times in October and November, 1912, the plaintiff tendered to defendant certain quantities of rubber under the terms of the said contract but that the defendant wrongfully refused to accept it or to pay for the same, and that thereafter on notice to defendant the plaintiff sold the rubber at a price less than the contract price and that there was justly due and owing to the plaintiff from defendant the amount which the defendant promised and agreed to pay for the rubber delivered under said contract and the amount expended by plaintiff for the account of the defendant, less the amount received for the rubber, and for that sum the plaintiff demanded judgment.
The answer denied the allegations of tender. The issue presented, therefore, was whether defendant had committed a breach of the contract in refusing to accept the rubber tendered to the defendant, in October and November. By an amendment to the pleadings on the trial the plaintiff further alleged that on or about the 9 th day of October, 1909, the defendant wrongfully repudiated the said contract and definitely notified the plaintiff that it would not thereafter perform the same. At the trial considerable testimony • was taken as to these various tenders and as to the alleged repudiation of the contract. When the court came to submit the case to the jury it *481was submitted wholly on the theory of the repudiation of the contract by the defendant or what may be called an anticipatory breach of the contract in October. The court said to the jury: “The insistence upon such demand invalidated the tender. There has been no tender of performance by the plaintiff in this case, nor is there one claimed. The plaintiff has withdrawn any claim that it did make a valid tender in this action, and the plaintiff could not then recover in this action unless it be shown that the defendant positively refused to carry out the contract, in which case the law makes an exception, so that where one party to a contract positively refused to perform his part of a contract, the law does not require the other party to go through the idle form of offering to perform his part. An absolute refusal upon the part of one party to carry out the contract is termed a repudiation.” The court further charged the jury: “Ifthe jury believe that there was nó positive refusal by the defendant to carry out the contract, the verdict must be for the defendant. If, on the other hand, the jury believe that there was a positive refusal to carry out the contract by the defendant, it shall then consider whether the plaintiff so regarded it and acted upon it or whether it treated the contract as still in force.” So the recovery of the plaintiff depends upon this anticipatory breach of the contract by the defendant.
At the end of the case counsel for the defendant moved to dismiss the complaint upon the ground that there was not evidence to sustain a finding of repudiation which would be clear and unmistakable. He also moved for the direction of a verdict on the ground that there were no facts which would sustain a finding of repudiation or excuse a tender of performance on the part of the plaintiff. I think the motion to direct a verdict for the defendant should have been granted on the ground that there was no express repudiation of the contract, and that plaintiff was not relieved from the necessity of making a tender as provided for in the contract to recover for a breach thereof. The evidence showed that there was objection made by the defendant to certain of the rubber included in the first delivery under the contract, and that plaintiff received back a portion of *482the rubber so delivered and submitted in its place other rubber, which apparently was accepted by the defendant. There was then some correspondence between the defendant and plaintiff and also various negotiations. The defendant insisted at one time upon its right to test the rubber in its laboratory before accepting it, and plaintiff insisted, on the other hand, that defendant was obliged either to accept or reject the rubber in the warehouse where it was stored. • But, as I read this record, there was no evidence to show that at any time the defendant refused to accept the rubber which complied with the contract, and, after the so-called refusal, the defendant again and again offered to receive any rubber that the plaintiff would tender and accept it if it complied with the contract. None of these acts,which are now relied upon to sustain the claim of an anticipatory breach by the defendant, was relied upon by the plaintiff, for it afterwards made abortive tenders of the rubber, treated the contract as in full force and effect, and never prior to the time that the amendment was made to the complaint treated the acts of the defendant prior to the time of the refusal as an absolute and unequivocal breach of the contract. It is settled in this State that, for a party to such a contract to avail himself of such a repudiation, it must be adopted by the other party and acted upon by him. ,(Becker v. Seggie, 139 App. Div. 463; Ga Nun v. Palmer, 202 N. Y. 483.)
It seems to me that, upon the whole evidence, the parties clearly understood the situation, and at no time was it claimed that the acts of the defendant constituted a breach of the contract, and, as I understand this record, there was no testimony that the defendant ever placed itself in the position of refusing to perform the contz'act or to accept any rubber offered to it that complied with the terms of the contract.
Therefore, I think the verdict of the jury was not sustained by the evidence, and that the judgment and order should be reversed.
Judgment and order affirmed, with costs.